DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 9/28/2022.
This application is a 371 national stage of the PCT filed 4/18/2018.
Claims 1-2, 4-8, and 10-20 are amended.
Claims 1-2, 4-8, and 10-20 are currently pending and have been examined.
This action is made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/18/2019; 1/27/2021; 9/28/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
The applicant identified the English equivalents for the non-translated references in the IDSs filed 10/18/2019 and 1/27/2021. Accordingly, the IDSs are now considered.
The terminal disclaimer filed 9/28/2022 is approved and the double patenting rejections set forth in the Non-Final Office Action mailed 3/28/2022 are withdrawn.
The Amendment filed 9/28/2022 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(a) and 112(b) rejection set forth in the Non-Final Office Action mailed 3/28/2022 except for the claim objection and 112(b) issue indicated below.
Parenthesis were added for the reference characters in the claims to overcome the claim objections. However, the examiner noticed a few reference characters still missing parenthesis. See the claim objection below.
The applicant points to page 4, lines 6-15 in the original specification for the structure and support for the “analysis means.” The examiner agrees with the applicant and withdraws the corresponding 112(b) rejection.
Concerning the 112(b) rejection of claims 5, 11, 15, and 19, the applicant amended the  language as follows: "controlling the second robot manipulator to disconnect the electromechanical connection of the first electromechanical interface (S1) and second electromechanical interface (S2) such that the the second electromechanical interface (S2) is guided from the first electromechanical interface (S1) along a predefined starting trajectory (A)..." However, the examiner maintains the position that the claim is still unclear for the same reasons. It’s unclear how controlling the second robot manipulator would guide the second electromechanical interface S2 since claims 1, 7, 13, and 17 respectively introduce the second electromechanical interface S2 as guided by the first robot manipulator and the second robot manipulator was described to pick up and handle the actual electronic component with the first electromechanical interface S1. It is not understood how controlling the second robot manipulator would guide the first robot manipulator to disconnect the component that is held by the second robot manipulator. Therefore, claims 5, 11, 15, and 19 are rejected under 112(b). According to the drawing fig. 1C, it appears that the first robot manipulator is controlled to guide the second electromechanical interface (S2) along a predefined starting trajectory (A) rather than the second robot manipulator.
Applicants arguments, see pages 21-22, with respect to the 103 rejections of independent claims 1, 4, 7, and 10 are persuasive. The applicant argues that the prior art does not teach tilting motions that are periodic and closed about the target orientation. The examiner points out that Settele teaches force-regulated tilting motions about the target orientation (“Additionally or alternatively, the plug can deviate in a force-regulated manner about one or more axes of rotation, in particular, it can tilt about one or more axes perpendicular to the plug-in direction, and thus compensate for an orientation offset, or an orientation tolerance.” [0015]). Arlinsky and Settele are silent regarding periodic and closed tilting motions. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arlinsky (US 20200064372 A1), Settele (US 20150210174 A1), and Joseph (US 20070045537 A1).
Applicants arguments, see pages 23-25, with respect to the 103 rejections of dependent claims 2, 5, 6, 8, and 11-20 are unpersuasive. The examiner disagrees with the applicant’s position that Joseph does not teach periodic and closed motion. Under broadest reasonable interpretation, periodic motion is interpreted as meaning motion occurs at intervals. Closed motion is interpreted as meaning the robot will reach a previously performed posture at some point in time (see how O(t0)=O(t1) on page 3, lines 22-24 of the specification). Joseph teaches automated routine mass testing with a robot manipulator which would result in periodic and closed motion. In this scenario, a motion sequence of a robot would reoccur for each tested item, resulting in motions reoccurring at intervals and the same postures being reached in multiple points of time. Therefore, the examiner relies on Joseph for the concept of periodic and closed motion. The examiner relies on Settele for the concept of force-regulated tilting motions. The combination involving Joseph and Settele would result in the force-regulated tilting motions of Settele being performed in a periodic and closed manner as to perform mass testing of components. Therefore, the rejection is made in view of Arlinsky (US 20200064372 A1), Settele (US 20150210174 A1), and Joseph (US 20070045537 A1).

Specification
The disclosure is objected to because of the following informalities:
Page 20, line 27 (of the newly filed specification dated 9/28/2022) recites “According to Fig. 3, the method 200 can further include an operation 310.” Operation 310 should be amended to operation 301 to be consistent with fig. 3.
Appropriate correction is required.

Claim Objections
Claims 1, 4, and 8 remain objected to because they include reference characters which are not enclosed within parentheses.  The examiner noticed parenthesis were not added for the following:
BT in Claim 1, line 2
K in Claim 4, line 5
BT in Claim 4, line 6
S1 in Claim 8, line 29
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
	To overcome this objection, either place all the reference characters in parenthesis or delete them all.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: Analysis means in claims 1, 7, 13, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes the analysis means as a processor according to page 4, lines 6-15 in the original specification
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 11, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 5, 11, 15, and 19, the language "controlling the second robot manipulator to disconnect the electromechanical connection of the first electromechanical interface (S1) and second electromechanical interface (S2) such that the the second electromechanical interface (S2) is guided from the first electromechanical interface (S1) along a predefined starting trajectory (A)..." is unclear. It’s unclear how controlling the second robot manipulator would guide the second electromechanical interface S2 since claims 1, 7, 13, and 17 respectively introduce the second electromechanical interface S2 as guided by the first robot manipulator and the second robot manipulator was described to pick up and handle the actual electronic component with the first electromechanical interface S1 (see claims 2, 8, 13, and 17 respectively). It is not understood how controlling the second robot manipulator would guide the first robot manipulator to disconnect the component that is held by the second robot manipulator. Therefore, claims 5, 11, 15, and 19 are rejected under 112(b). For examination purposes, it’s interpreted that the second robot and first robot are controlled in a way where the first robot is guided with a trajectory that disconnects the electromechanical connection while the second robot that’s holding the component is controlled so that the movement of the first robot performs the disconnection (i.e. the robots perform a pulling action).
Regarding Claim 2, the amended claim is dependent upon itself. Claim 2 recites “The device according to claim 2.” A claim cannot be dependent on itself. For examination purposes, claim 2 is interpreted to still be dependent upon claim 1. Dependent claims 4-6 are also rejected because they do not resolve the deficiency of claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arlinsky (US 20200064372 A1) in view of Settele (US 20150210174 A1) and Joseph (US 20070045537 A1).

Regarding Claims 1 and 7,
Arlinsky teaches
(Claim 1) A device for electrical testing of an electrical component (BT) (“FIGS. 1A and 1B are pictorial illustrations of a system 20 for robot-assisted hardware testing of an electronic unit or circuit” [0024]), 
(Claim 7) A method of electrical testing of an electrical component BT (“A method is also provided for robot-assisted, interactive testing of electrical and mechanical units” [0011]),
the electrical component BT comprising a first electromechanical interface (S1) (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad” [0035]; Examiner Interpretation: A net is part of an electrical component. The pin or test pad are the electromechanical interfaces.) that is provided at a target position (POS.sub.S1) (“After the user has selected a target element and an action to perform, the system determines a physical position of the target element on the unit-under-test” [0035]) and a target orientation (O.sub.S1) (“The robotic arm clamp may also be configured with one or more axes of rotation 158, such that the probe may be positioned at various angles with respect to components on the circuit board.” [0056]), the device comprising: 
a (“one or more probes of the test fixture 32, described further hereinbelow, are moved by the robotic arm to the physical position. If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad.” [0035]; “the robotic arms are configured with grasping clamps 142 that can release probes and grasp new probes” [0048]; “An extensor or pin 156 of the probe is generally a spring calibrated extension, which may be calibrated to impose a given pressure on a selected element while performing the desired action. In probes that convey electrical signals, the pin body is generally an electrically conductive material. The pin tip may be gold-plated and/or made of any appropriate material, such as titanium or steel.” [0052]; Examiner Interpretation: The robot arm is the robot manipulator. The grasping clamps is the effector. The probe is the second electromechanical interface.); 
a control unit to control or regulate the first robot manipulator (“The robotic arms are affixed to a robotic motion controller 130, which provides signals to motors controlling joints of the robotic arms, and may also include motors for horizontal and vertical motion of the robotic arms and of the motion controller 130.” [0043]; “The motor controller may be configured to receive positional coordinates of the selected element, and to send the proper motor signals to the multiple motors to guide the robotic arm to the proper coordinates. … The motor controller may be included in the robotic motion controller 130.” [0075]) for mechanical connection of the first electromechanical interface (S1) to the second interface (S2) (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad.” [0035]), 
an analysis means connected to the second electromechanical interface (S2) (“Types of probes include sensing probes and active probes, and some probes may also be configured with multiple capabilities. Typically each probe is configured to perform one of the types of actions described above related to either measuring (i.e., for a sensing probe) or generating signals (for an active probe). A signal sensing probe may have one or more of a temperature sensor, a voltage sensor, an analog or digital electronic waveform sensor, a height sensor, a pressure sensor, a camera and a light sensor.” [0047]), the analysis means configured to execute an analysis program for electrical testing of the electrical component (BT) electromechanically connected via the first electromechanical interface (S1) and second electromechanical interface (S2) (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad. … For example, when the selected element is a net and the action to be performed is a voltage measurement, the voltage subsequently measured, such as “5V”, may appear on the schematic.” [0035-0036]).

Even though Arlinsky teaches that the probe can be force regulated [0052], it does not teach that the robot manipulator is force-regulated and/or impedance-regulated and/or admittance-regulated.
Arlinsky does not explicitly teach
a force-regulated and/or impedance-regulated and/or admittance regulated first robot manipulator
wherein the control unit is configured to execute a control program to perform operations comprising: controlling the first robot manipulator such that the first robot manipulator guides the second electromechanical interface (S2) along a predefined trajectory (T) with a predefined target orientation (O.sub.target,S2(R.sub.T)) to the first electromechanical interface (S1) of the electrical component (BT) provided at the target position (POS.sub.S1), wherein the target orientation (O.sub.target,S2(R.sub.T)) of the second electromechanical interface (S2) is defined along the trajectory (T) for locations (R.sub.T) of the trajectory (T); and 
executing force-regulated and/or impedance-regulated and/or admittance-regulated periodic and closed tilting motions about the target orientation (O.sub.target,S2(R.sub.T)) of the second electromechanical interface (S2) by the first robot manipulator until a specified limit value of a torque acting at the first effector or a specified limit value of a force acting at the first effector is reached or exceeded, and/or until a provided force or torque signature and/or a position, velocity, or acceleration signature is reached or exceeded at the first effector, indicating that mechanical connection of the first electromechanical interface (S1) and the second electromechanical interface (S2) is successfully completed, wherein the first electromechanical interface (S1) and the second electromechanical interface (S2) have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the connection of the first electromechanical interface (S1) and second electromechanical interface (S2) is successfully completed; and 

However, Settele teaches
A force-regulated first robot manipulator (“According to one aspect of the present invention, the control means controls the robot such that it connects the robot-guided plug to the mating plug, or is configured, in particular by means of a program, for doing so. In doing so, the robot is controlled on the basis of the force determined by the force detection means, in particular, the robot is force-regulated.” [0014]);
controlling the first robot manipulator such that the first robot manipulator guides the second electromechanical interface (S2) along a predefined trajectory (T) with a predefined target orientation (O.sub.target,S2(R.sub.T)) to the first electromechanical interface (S1) of the electrical component (BT) provided at the target position (POS.sub.S1), wherein the target orientation (O.sub.target,S2(R.sub.T)) of the second electromechanical interface (S2) is defined along the trajectory (T) for locations (R.sub.T) of the trajectory (T) (“by storing and/or evaluating the detected force, a target path for the robot, or the robot-guided plug can be adjusted, or, respectively, the control means or the storage and/or evaluation means can adjust a target path on the basis of a stored and/or evaluated force, in particular, it can modify this target path. Thus, in particular a target path for future connecting procedures, i.e. a connecting path, can be adapted on the basis of previous connecting procedures, by means, for example, of an adaptive path planning” [0026]; “A six-axis robot can advantageously--in the scope of its structural limiting conditions--depict arbitrary positions and orientations of its end effector, and thus approach end positions that, in particular, are difficult to access and/or differ, and/or follow paths with predefined orientations.” [0008]; “In order to compensate for deviations in the position and/or orientation thereby between a theoretical, or target position of the mating plug and its actual position, which can arise in particular when the charging system is moved into position and when the motor vehicle is parked, first an actual position, i.e. the position and/or orientation, of the mating plug is determined. The charging system has a position detection means for this in one embodiment. ... The control means can then pre-position the robot-guided plug, at least substantially, such that it is aligned with the actual position of the mating plug. Additionally or alternatively, the positioning detection means can also have a distance detection means for determining a distance to a motor vehicle, in particular the mating plug on the vehicle. The control means can then pre-position the robot-guided plug at a predefined distance to the mating plug. Subsequently the robot-guided plugging-in of the plug can occur on the basis of a force acting thereon, determined by the force detection means.” [0019]; Examiner Interpretation: The target path is the predefined trajectory. Its interpreted that the target path has an initial and target position. The target position is an orientation and location of the mating plug. The robot follows the target path to plug the charger into the mating plug. Its interpreted that, in this embodiment, the robot is first controlled to travel this path, and once the mating location is reached, the robot is controlled based on the force detection while the plug-in action occurs.);
executing force-regulated  (“Additionally or alternatively, the plug can deviate in a force-regulated manner about one or more axes of rotation, in particular, it can tilt about one or more axes perpendicular to the plug-in direction, and thus compensate for an orientation offset, or an orientation tolerance.” [0015]; “The robot 1 controlled by the control 1.1 displaces the plug 4.1 in a position-regulated manner, wherein a force-regulation is superimposed thereon, which stops the movement in the plug-in direction when a predefined plug-in force has been reached.” [0041]; “the release of the providing of current can depend on whether a sufficient force acts on the plug 4.1 in the plug-in direction during the charging for engaging the electric plug-in connection securely” [0043]; “the force in the plug-in direction reaches a predefined threshold value” [0044]), wherein the first electromechanical interface (S1) and the second electromechanical interface (S2) have mutually assigned electrical contacts (“A plug 4.1 is attached to the force/torque sensor, such as a combination plug type 2, for example, which is connected to the mating plug 4.2 to form a releasable electric plug-in connection for charging the power storage unit of the motor vehicle, and has an electrical connection via a power supply cable 3.1 to a power source 3.2, which communicates with the control 1.1.” See at least [0036] and fig. 1; Examiner Interpretation: The mating plug 4.2 is the first electromechanical interface and the plug 4.1 is the second electromechanical interface.), the electrical contacts correspondingly electrically connected after the connection of the first electromechanical interface (S1) and second electromechanical interface (S2) is successfully completed (“it can be provided in a further development that the plug is only provided with current for charging the power storage unit if, or as long as, the plug-in connection is engaged and/or the force detection means detects that a force in the plug-in direction exceeds a predefined value and/or a force in another direction, in particular perpendicular thereto, lies below a predefined value. In this manner it is possible to ensure that with a shearing force that acts on the plug-in connection during the charging procedure and attempts to release this connection, the plug is not provided with current, or is only provided with current as long as the plug presses against the mating plug with sufficient force. The control means can make the release, additionally or alternatively dependent on other conditions, such as a visual monitoring by means of the position detection means, the pausing, in particular the stopping, of the robot in a predefined charging pose, or a safety region surrounding it, or suchlike.” [0028]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Settele to reliably make an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of this force determined by the force detection means, in particular to make the connection such that it is force-regulated in one or more axes, the load to the electrical plug-in connection can advantageously be reduced, and thus, in particular, the reliability and/or the durability thereof can be increased.” [0016]).

Settele also does not explicitly teach the concept of 
	periodic and closed motions
However, Joseph teaches
“A microsystem manipulation apparatus and an associated kit is described that may be used to facilitate the assembly and testing of Microsystems and microsystem components. The microsystem manipulation apparatus may include … a stage, and at least one manipulator having an associated tool. The microsystem manipulation apparatus may be partially or fully automated to provide for routine microsystem assembly, disasembly, and/or testing.” [Abstract]; “This configuration may be suitable for routine mass assembly and testing.” [0035]; Examiner Interpretation: Automated routine mass testing with a robot manipulator would result in periodic and closed motion. Periodic motion, interpreted as meaning the motions occurring at intervals, would reoccur for each tested item. Closed motion, interpreted as meaning the robot will reach a previously performed posture at some point in time, would occur when repeating motions for each test.
	The combination involving Joseph and Settele would result in the force-regulated tilting motions of Settele being performed in a periodic and closed manner as to perform mass testing of components.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky and Settele to further include the teachings of Joseph to automate testing of electrical components (“This configuration may be suitable for routine mass assembly and testing.” See at least [0035]; “The high degree of precision and flexibility in the testing and manipulation of micro-scale materials provided by the microsystem assembly, disassembly, and/or testing device also makes this device useful in non-microsystem related applications.” [0040]). 

Regarding Claims 2 and 8,
Arlinsky further teaches
a (Fig. 4 shows two robot manipulators, each with an end effector.), 
the electrical component BT to be tested which is provided on an interface (“One or more of the units-under-test 34 may be mounted to the base by the brackets 36. The test fixture 32 may be provided in different sizes to accommodate a range of sizes of circuit boards.” [0042])

As stated above, Settle discloses force regulated robot manipulators.
Arlinsky teaches that the workpiece is an electrical component that has an electromechanical interface to be tested by a robot arm (see at least [0035]), but does not explicitly teach the concept of
wherein the second effector is configured to pick up, handle, and release the 
and the second robot manipulator places and releases the 

However, Joseph teaches
wherein the second effector is configured to pick up, handle, and release the component, wherein the control unit is configured to control or regulate the second robot manipulator, wherein the control unit is configured to execute a control program to perform operations comprising: controlling the second robot manipulator such that the second robot manipulator picks up the component to be tested, and the second robot manipulator places and releases the component with the interface thereof being held at the target position (POS.sub.S1) with the target orientation (O.sub.S1), (“by action of the stage manipulator, or another manipulator, can position the micorsystem, or component parts thereof, to provide contact with the tool.” [0020]; “In embodiments where the microsystem manipulation apparatus only includes a stage manipulator and a manipulator comprising a tool, the sum of the number of degrees of freedom of the stage manipulator and the manipulator comprising the tool is greater than or equal to 2, and is not 6 or 8. Larger values of this sum, for example 7, 9, or more, provide additional flexiblity in their applicability and are capable of readily performing non-routine microsystem assembly, disassembly, or testing.” See at least [0023]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58. The manipulator 54 may place the acted-upon microsystem, or component part thereof, in a storage location. The assembly and/or test operation is reinitiated by the manipulator 54 again acquiring a microsystem, or component part thereof, for subsequent action by the tool or probe of the second manipulator 58.” See at least [0035]; Examiner Interpretation: The manipulator 54 is the second robot manipulator and the second manipulator 58 is the first robot manipulator as described by the instant application.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky to further include the teachings of Joseph to automate testing of electrical components in an accurate and precise manner (“Optical imaging methods typically lack sufficient resolution and depth of field to make clear observation and accurate placement of very small parts practical. … The present invention is directed to incorporating a scanning electron microscope with various manipulators, stages, tools, and detectors, in various combinations and configurations in an apparatus for the assembly and/or testing of Microsystems or component thereof.” [0010-0011]; “This configuration may be suitable for routine mass assembly and testing.” See at least [0035]; “The high degree of precision and flexibility in the testing and manipulation of micro-scale materials provided by the microsystem assembly, disassembly, and/or testing device also makes this device useful in non-microsystem related applications.” [0040]).

Regarding claims 13 and 17,
Arlinsky teaches
(Claim 13) A device for electrical testing of an electrical component (BT) (“FIGS. 1A and 1B are pictorial illustrations of a system 20 for robot-assisted hardware testing of an electronic unit or circuit” [0024]), 
(Claim 17) A method of electrical testing of an electrical component BT (“A method is also provided for robot-assisted, interactive testing of electrical and mechanical units” [0011]), 
the electrical component (BT) having a first electromechanical interface (S1), the device comprising: an interface to provide the electronic component (BT) to be tested (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad” [0035]; Examiner Interpretation: A net is part of an electrical component. The pin or test pad are the electromechanical interfaces.); 
a (“one or more probes of the test fixture 32, described further hereinbelow, are moved by the robotic arm to the physical position. If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad.” [0035]; “the robotic arms are configured with grasping clamps 142 that can release probes and grasp new probes” [0048]; “An extensor or pin 156 of the probe is generally a spring calibrated extension, which may be calibrated to impose a given pressure on a selected element while performing the desired action. In probes that convey electrical signals, the pin body is generally an electrically conductive material. The pin tip may be gold-plated and/or made of any appropriate material, such as titanium or steel.” [0052]; Examiner Interpretation: The robot arm is the robot manipulator. The grasping clamps is the effector. The probe is the second electromechanical interface.); 
a (Fig. 4 shows two robot manipulators, each with an end effector.),
and an analysis means connected to the second electromechanical interface (S2) (“Types of probes include sensing probes and active probes, and some probes may also be configured with multiple capabilities. Typically each probe is configured to perform one of the types of actions described above related to either measuring (i.e., for a sensing probe) or generating signals (for an active probe). A signal sensing probe may have one or more of a temperature sensor, a voltage sensor, an analog or digital electronic waveform sensor, a height sensor, a pressure sensor, a camera and a light sensor.” [0047]), the analysis means being configured to execute an analysis program for electrical testing of the electrical component (BT) connected via the first electromechanical interface (S1) and second electromechanical interface (S2) (“If a net is selected and the action is to measure or generate an electrical signal, a probe is moved to touch an exposed surface of the unit-under-test, that is, a location conductively connected to the signal net, such as a pin or test pad. … For example, when the selected element is a net and the action to be performed is a voltage measurement, the voltage subsequently measured, such as “5V”, may appear on the schematic.” [0035-0036]).

Even though Arlinsky teaches that the probe can be force regulated [0052], it does not teach that the robot manipulator is force-regulated and/or impedance-regulated and/or admittance-regulated.
Arlinsky does not explicitly teach
a force-regulated and/or impedance-regulated and/or admittance-regulated first robot manipulator
a force-regulated and/or impedance-regulated and/or admittance-regulated second robot manipulator having a second effector, the second effector designed and constructed to pick up, handle, and release the electrical component (BT); a control unit for coordinated controlling or regulating the first robot manipulator and the second robot manipulator, wherein the control unit is configured to execute a control program to perform operations comprising: controlling the second robot manipulator such that the second robot manipulator picks up the electrical component provided at the interface; 
controlling or regulating the first robot manipulator and the second robot manipulator in a coordinated manner such that the first electromechanical interface (S1) and the second electromechanical interface (S2) are guided, in a coordinated manner, for a purpose of complete mechanical connection thereof to one another, wherein, for the mechanical connection of the first electromechanical interface (S1) to the second electromechanical interface (S2), i) force-regulated and/or impedance-regulated and/or admittance-regulated periodic and closed tilting motions are executed by the first robot manipulator or by the second robot manipulator, or ii) coordinated force-regulated and/or impedance-regulated and/or admittance-regulated periodic and closed tilting motions are executed by the first robot manipulator and by the second robot manipulator, 
until a specified limit value of a torque acting at the first effector or the second effector, or a specified limit value of a force acting at the first effector or the second effector is reached or exceeded and/or a provided force or torque signature and/or a position, velocity, or acceleration signature is reached or exceeded at the first effector or the second effector, indicating that the mechanical connection of a first electromechanical interface (S1) and the second electromechanical interface (S2) is successfully completed, wherein the first electromechanical interface (S1) and the second electromechanical interface (S2) have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the connection of the first electromechanical interface (S1) and the second electromechanical interface (S2) is successfully completed; 

However, Joseph teaches
a force-regulated robot manipulator (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029])
a second robot manipulator having a second effector, the second effector designed and constructed to pick up, handle, and release the electrical component BT; a control unit for coordinated controlling or regulating the first robot manipulator and the second robot manipulator, wherein the control unit is configured to execute a third control program to perform operations comprising: controlling the second robot manipulator such that the second robot manipulator picks up the electrical component provided at the interface (“This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58. The manipulator 54 may place the acted-upon microsystem, or component part thereof, in a storage location. The assembly and/or test operation is reinitiated by the manipulator 54 again acquiring a microsystem, or component part thereof, for subsequent action by the tool or probe of the second manipulator 58.” See at least [0035]; Examiner Interpretation: The manipulator 54 is the second robot manipulator and the second manipulator 58 is the first robot manipulator as described by the instant application.).; 
controlling or regulating the first robot manipulator and the second robot manipulator in a coordinated manner such that the first electromechanical interface S1 and the second electromechanical interface S2 are guided, in a coordinated manner, for a purpose of complete mechanical connection thereof to one another (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029]; “In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58.” [0035]; “These devices are installed such that they sound whenever electrically conductive tool or probe touches an electrically conductive surface. A "contact buzzer" can be helpful in identifying contact when slowly approaching a surface or part.” [0032]; Examiner Interpretation: A pushing motion involving a tool that is held by one manipulator contacting a component held by the other manipulator is a coordinated motion to complete a mechanical connection.),
the concept of periodic and closed motion (“A microsystem manipulation apparatus and an associated kit is described that may be used to facilitate the assembly and testing of Microsystems and microsystem components. The microsystem manipulation apparatus may include … a stage, and at least one manipulator having an associated tool. The microsystem manipulation apparatus may be partially or fully automated to provide for routine microsystem assembly, disasembly, and/or testing.” [Abstract]; “This configuration may be suitable for routine mass assembly and testing.” [0035]; Examiner Interpretation: Automated routine mass testing with a robot manipulator would result in periodic and closed motion. Periodic motion, interpreted as meaning the motions occurring at intervals, would reoccur for each tested item. Closed motion, interpreted as meaning the robot will reach a previously performed posture at some point in time, would occur when repeating motions for each test.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Joseph to automate testing of electrical components in an accurate and precise manner (“Optical imaging methods typically lack sufficient resolution and depth of field to make clear observation and accurate placement of very small parts practical. … The present invention is directed to incorporating a scanning electron microscope with various manipulators, stages, tools, and detectors, in various combinations and configurations in an apparatus for the assembly and/or testing of Microsystems or component thereof.” [0010-0011]; “This configuration may be suitable for routine mass assembly and testing.” See at least [0035]; “The high degree of precision and flexibility in the testing and manipulation of micro-scale materials provided by the microsystem assembly, disassembly, and/or testing device also makes this device useful in non-microsystem related applications.” [0040]).

Joseph also does not explicitly teach
wherein, for the mechanical connection of the first electromechanical interface (S1) to the second electromechanical interface (S2), i) force-regulated and/or impedance-regulated and/or admittance-regulated 
until a specified limit value of a torque acting at the first effector or the second effector, or a specified limit value of a force acting at the first effector or the second effector is reached or exceeded and/or a provided force or torque signature and/or a position, velocity, or acceleration signature is reached or exceeded at the first effector or the second effector, indicating that the mechanical connection of a first electromechanical interface (S1) and the second electromechanical interface (S2) is successfully completed, wherein the first electromechanical interface (S1) and the second electromechanical interface (S2) have mutually assigned electrical contacts, the electrical contacts correspondingly electrically connected after the connection of the first electromechanical interface (S1) and the second electromechanical interface (S2) is successfully completed; 

However, Settele teaches
wherein, for the mechanical connection of the first electromechanical interface (S1) to the second electromechanical interface (S2), i) force-regulated tilting motions are executed by the first robot manipulator (“Additionally or alternatively, the plug can deviate in a force-regulated manner about one or more axes of rotation, in particular, it can tilt about one or more axes perpendicular to the plug-in direction, and thus compensate for an orientation offset, or an orientation tolerance.” [0015]; Note: The combination involving Joseph and Settele would result in the force-regulated tilting motions of Settele to be performed in a periodic and closed manner as taught by Joseph for mass testing.),
until a specified limit value of a force acting at the first effector is reached, indicating that the mechanical connection of a first electromechanical interface S1 and the second electromechanical interface S2 is successfully completed (“The robot 1 controlled by the control 1.1 displaces the plug 4.1 in a position-regulated manner, wherein a force-regulation is superimposed thereon, which stops the movement in the plug-in direction when a predefined plug-in force has been reached.” [0041]; “the release of the providing of current can depend on whether a sufficient force acts on the plug 4.1 in the plug-in direction during the charging for engaging the electric plug-in connection securely” [0043]; “the force in the plug-in direction reaches a predefined threshold value” [0044]), wherein the first electromechanical interface S1 and the second electromechanical interface S2 have mutually assigned electrical contacts (“A plug 4.1 is attached to the force/torque sensor, such as a combination plug type 2, for example, which is connected to the mating plug 4.2 to form a releasable electric plug-in connection for charging the power storage unit of the motor vehicle, and has an electrical connection via a power supply cable 3.1 to a power source 3.2, which communicates with the control 1.1.” See at least [0036] and fig. 1; Examiner Interpretation: The mating plug 4.2 is the first electromechanical interface and the plug 4.1 is the second electromechanical interface.), the electrical contacts correspondingly electrically connected after the connection of the first electromechanical interface S1 and the second electromechanical interface S2 is successfully completed(“it can be provided in a further development that the plug is only provided with current for charging the power storage unit if, or as long as, the plug-in connection is engaged and/or the force detection means detects that a force in the plug-in direction exceeds a predefined value and/or a force in another direction, in particular perpendicular thereto, lies below a predefined value. In this manner it is possible to ensure that with a shearing force that acts on the plug-in connection during the charging procedure and attempts to release this connection, the plug is not provided with current, or is only provided with current as long as the plug presses against the mating plug with sufficient force. The control means can make the release, additionally or alternatively dependent on other conditions, such as a visual monitoring by means of the position detection means, the pausing, in particular the stopping, of the robot in a predefined charging pose, or a safety region surrounding it, or suchlike.” [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky and Joseph to further include the teachings of Settele to reliably make an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of this force determined by the force detection means, in particular to make the connection such that it is force-regulated in one or more axes, the load to the electrical plug-in connection can advantageously be reduced, and thus, in particular, the reliability and/or the durability thereof can be increased.” [0016]).

Regarding Claims 4, 9, 14, and 18,
The present embodiment of Arlinsky does not explicitly teach 
wherein the first robot manipulator or the second robot manipulator has a mechanical interface, the mechanical interface is configured for mechanical input into a haptic input interface or a manual input interface connected to the electrical component (BT) to be tested, and/or has an electrical contact (K), the electrical contact K is designed for electrical signal input into an electrical mating-contact (GK) connected electrically to the component BT to be tested; 
and wherein the control unit is designed and constructed to execute a control program to perform operations comprising: controlling or regulating the first robot manipulator or the second robot manipulator as a function of the analysis program such that, during execution of the analysis program, predefined haptic inputs are carried out in the haptic interface or manual inputs are carried out in the manual input interface by the mechanical interface; and/or that, during execution of the analysis program, the electrical contact (K) has electrical contact with the electrical mating-contact (GK) and, in electrically connected state, predefined electrical signal inputs take place in the mating-contact (GK) as a function of the analysis program via the contact (K).

However, another embodiment of Arlinsky teaches
“One type of probe may be a mechanical probe, which may have a pin configured to permit a varying amount of pressure to be imposed. By this means, the mechanical probe may be configured to trigger different types of mechanical elements, such as switches, buttons, and keyboards. The mechanical probe may also be configured with a pressure feedback that permits the measurement of pressures” See at least [0053]; Examiner Interpretation: The mechanical probe is a mechanical interface designed for mechanical input into a haptic input interface.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky to further include the teachings of a different embodiment of Arlinsky to be capable of testing a wider range of electrical components, such as ones with mechanical inputs (“The system 20 can test multiple device types, including mechanical and electrical types. Mechanical devices may include, for example, buttons, switches, and keyboards. The system may be configured to provide mechanical inputs to mechanical devices, by means of components that generate mechanical forces, such as motors, or other types of transducers. Electrical devices include devices that receive or generate electrical signals, such as computer chips and other logical devices, as well as various electrical transducers. Device types may also include membranes or light emitting or light sensing devices.” See at least [00uj]).

Regarding Claims 5, 11, 15, and 19,
Arlinsky does not explicitly teach
wherein the control unit is configured to execute a control program to perform operations comprising: after ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection of the first electromechanical interface (S1) and second electromechanical interface (S2) such that under execution of force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions relative to a target orientation (O.sub.target(R.sub.A)) and/or rotary motions and/or translational motions, the second electromechanical interface (S2) is guided from the first electromechanical interface (S1) along a predefined starting trajectory (A), wherein the target orientation (O.sub.target(R.sub.A)) of the second electromechanical interface (S2) is defined along the starting trajectory (A) for locations (R.sub.A) of the trajectory (A).
However, Settele teaches
wherein the control unit is configured to execute a control program to perform operations comprising: After completion, controlling a manipulator predefined starting trajectory (A), wherein the target orientation (O.sub.target(R.sub.A)) of the second electromechanical interface (S2) is defined along the starting trajectory (A) for locations (R.sub.A) of the trajectory (A) (“Additionally or alternatively, a release path, along which the robot 1 pulls the robot-guided plug 4.1 from the mating plug 4.2 when the charging is complete, can be adjusted based on the forces detected during the connection and/or during the charging. If, for example, the robot must compensate for these forces in a direction in a force-regulated manner during the connecting, the target releasing path can be modified in this direction accordingly. If the charging is complete, the robot 1 guided by the control 1.1 releases the plug-in connection in a step S50, and pulls the plug 4.1 out of the mating plug 4.2 along a, possibly modified, release path.” [0044-0045]; Examiner Interpretation: The release path comprises target poses for the robot-guided plug (S2).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Arlinsky to further include the teachings of Settele to reliably connect and disconnect an electrical connection requiring applied force robotically, without damaging the electrical component (“A passive tolerance compensation of this type, in particular taking into account the, in part, large deviations in position that occur in practice when a motor vehicle is positioned at the charging system, on one hand, and the sensitivity of electrical plug-in connections on the other hand, can lead to increased wear to the plug-in connection.” [0003]; “By determining a force that acts during, or through, the connecting of the robot-guided plug with the mating plug on the vehicle, and by controlling the robot for connecting the robot-guided plug with the mating plug on the basis of this force determined by the force detection means, in particular to make the connection such that it is force-regulated in one or more axes, the load to the electrical plug-in connection can advantageously be reduced, and thus, in particular, the reliability and/or the durability thereof can be increased.” [0016]).

Settele also does not explicitly teach the concept of
after ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection … such that the second electromechanical interface (S2) is guided
However, Joseph teaches the concept of
After ending of the analysis program, controlling the second robot manipulator to disconnect the electromechanical connection … such that the second electromechanical interface (S2) is guided (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58. The manipulator 54 may place the acted-upon microsystem, or component part thereof, in a storage location. The assembly and/or test operation is reinitiated by the manipulator 54 again acquiring a microsystem, or component part thereof, for subsequent action by the tool or probe of the second manipulator 58.” [0035]; Examiner Interpretation: Regarding the actual claim language, it’s interpreted that the second robot and first robot are controlled in a way where the first robot is guided with a trajectory that disconnects the electromechanical connection while the second robot that’s holding the component is controlled so that the movement of the first robot performs the disconnection (i.e. the robots perform a pulling action) (see the corresponding 112(b) rejection on claims 5, 11, 15 and 19). Regarding the prior art, Joseph describes an invention where one robot manipulator holds a component while another robot manipulator tests the component with a tool and a pulling action is performed between the robots during the process of testing components. Its interpreted that after a test is performed, the connection between the robot tool and the component is disconnected by pulling the tool away from the component since the component is then stored in a reservoir while another is then acquired for testing.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Arlinsky and Settele to further include the teachings of Joseph to automate testing of electrical components in an accurate and precise manner (“Optical imaging methods typically lack sufficient resolution and depth of field to make clear observation and accurate placement of very small parts practical. … The present invention is directed to incorporating a scanning electron microscope with various manipulators, stages, tools, and detectors, in various combinations and configurations in an apparatus for the assembly and/or testing of Microsystems or component thereof.” [0010-0011]; “This configuration may be suitable for routine mass assembly and testing.” See at least [0035]; “The high degree of precision and flexibility in the testing and manipulation of micro-scale materials provided by the microsystem assembly, disassembly, and/or testing device also makes this device useful in non-microsystem related applications.” [0040]).

Regarding Claims 6, 12, 16, and 20,
Arlinsky does not explicitly teach
wherein the control unit is configured to execute a control program to perform operations comprising: after ending of the analysis program, disconnecting the connection of the first and second electromechanical interfaces through coordinated control of the first robot manipulator and the second robot manipulator such that the first electromechanical interface (S1) or the second electromechanical interface (S2) are moved away from each other under the execution of force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotatory motions and/or translational motions, or such that the first electromechanical interface (S1) and the second electromechanical interface (S2) are moved away from one another under the execution of coordinated force-regulated and/or impedance-regulated and/or admittance-regulated tilting motions and/or rotatory motions and/or translational motions.
However, Joseph teaches
wherein the control unit is configured to execute a control program to perform operations comprising: after ending of the analysis program, disconnecting the connection of the first and second electromechanical interfaces through coordinated control of the first robot manipulator and the second robot manipulator such that the first electromechanical interface (S1) or the second electromechanical interface (S2) are moved away from each other under the execution of force-regulated translational motions (“The load cell 38 may be connected to a manipulator 18 such that the force exerted by a tool 24 on a microsystem device or component part may be monitored and controlled if desired. In this manner the various "pushing" and "pulling" operations that may occur during assembly, disassembly, or testing, of a microsystem device can be monitored to prevent component damage during pressure sensitive operations.” [0029]; “This configuration may be suitable for routine mass assembly and testing. In this configuration, the stage 52 is provided by a manipulator 54 so configured as to hold a microsystem, or component part thereof, by use of tool, in this example, a microgripper, within the field of view of the scanning electron microscope. In operation, the manipulator 54 acquires a microsystem, or component part thereof, from a source of such items, such as a supply reservoir or magazine 64, and holds the microsystem, or component part thereof, while acted upon by the incorporated tool 60 of the second manipulator 58. The manipulator 54 may place the acted-upon microsystem, or component part thereof, in a storage location. The assembly and/or test operation is reinitiated by the manipulator 54 again acquiring a microsystem, or component part thereof, for subsequent action by the tool or probe of the second manipulator 58.” [0035]; Examiner Interpretation: Joseph describes an invention where one robot manipulator holds a component while another robot manipulator tests the component with a tool and a pulling action is performed between the robots during the process of testing components. Its interpreted that after a test is performed, the connection between the robot tool and the component is disconnected by pulling the tool away from the component since the component is then stored in a reservoir while another is then acquired for testing. A pulling action is a coordinated control as both manipulators require opposing force control at the same time.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                    
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664